         Case 1:21-cv-05488-AT-JLC Document 12 Filed 08/11/21 Page 1 of 3


                                                                                           8/11/2021
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
GENEVIEVE ZIETEK,                                              :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -v-                                                   :   21-CV-5488 (AT) (JLC)
                                                               :
PINNACLE NURSING & REHAB CENTER, :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        Pro se Plaintiff Genevieve Zietek has requested the appointment of counsel

by letter dated August 1, 2021 (Dkt. No. 11).

        The Court does not have a budget to pay appointed counsel in civil cases and

has no power to enlist a lawyer to serve without pay. The Court must be mindful

that volunteer attorney time is a precious commodity, and “courts should not grant

such applications [for appointment of counsel] indiscriminately.” Cooper v. A.

Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989). For the Court to order the

appointment of counsel, a petitioner must make “a threshold showing of some

likelihood of merit.” Johnston v. Maha, 606 F.3d 39, 41 (2d Cir. 2010) (citing Cooper

v. A. Sargenti Co., 877 F.2d 170, 174 (2d Cir. 1989)); Carmona v. U.S. Bureau of

Prisons, 243 F.3d 629, 632 (2d Cir. 2001). Only then can the Court consider the

other factors appropriate to the determination of whether counsel should be

appointed: “the [petitioner’s] ability to investigate the crucial facts, . . . , the


                                                        1
       Case 1:21-cv-05488-AT-JLC Document 12 Filed 08/11/21 Page 2 of 3




[petitioner’s] ability to present the case, the complexity of the legal issues and any

special reason in that case why appointment of counsel would be more likely to lead

to a just determination.” Johnston, 606 F.3d at 42 (citing Hodge v. Police Officers,

802 F.2d 58, 60-61 (2d Cir. 1986)).

      At this point in the proceedings, the Court denies Zietek’s request for the

appointment of counsel without prejudice to renewal because the Court cannot

conclude based on the current record that her claims are substantial or that she is

likely to succeed on the merits. Accordingly, Zietek should work with the Pro Se

Office of the Court for any additional help that she needs, and she should seek to

obtain private counsel. The Pro Se Office may be contacted at: Pro Se Office,

United States District Court, S.D.N.Y., 500 Pearl St, New York, N.Y. 10007, (212)

805-0175.

      Plaintiff may also seek assistance by contacting the New York Legal

Assistance Group’s (NYLAG) Legal Clinic for Pro Se Litigants in the Southern

District of New York, a free legal clinic for those who have brought suit in this

Court. Plaintiff can make an appointment through NYLAG’s website

(https://nylag.org/pro-se-clinic/), or by calling (212) 659-6190.

      Finally, to the extent that Plaintiff wants her claims to be investigated by

federal law enforcement, as she suggests in her complaint – in which she says that

she is seeking to “charge those violators with crimes,” – then she should contact

federal law enforcement directly (rather than proceed with a civil lawsuit in federal


                                            2
       Case 1:21-cv-05488-AT-JLC Document 12 Filed 08/11/21 Page 3 of 3




court), as the Court has no authority to refer her complaint to any investigative

offices. Plaintiff may direct her complaint to the United States Attorney’s Office for

the Southern District of New York at the following address:

      United States Attorney's Office
      Southern District of New York
      Attn: Chief, Civil Rights Unit
      86 Chambers Street, 3rd Floor
      New York, New York 10007

She may also call and leave a message on the United States Attorney’s Office Civil

Rights Complaint Line at (212) 637-0840.

      The Clerk is respectfully directed to close docket entry number 11 and mark

it as denied without prejudice.

      SO ORDERED.

Dated: New York, New York
      August 11, 2021




A copy of this Order has been mailed to the following:

Genevieve Zietek
Pinnacle Multicare Nursing and Rehab Center
Room 1119P
801 Co-op City Blvd.
Bronx, NY 10475-1603



                                           3
